Citation Nr: 0739799	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to Agent Orange.

2.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include on a 
secondary basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
diabetes mellitus.  He claims that he was exposed to Agent 
Orange during his service in Korea.  He also maintains that 
he has coronary artery disease, hypertension and peripheral 
neuropathy of the lower extremities due to diabetes mellitus.  
Personnel records confirm that he served in Korea from June 
1967 to July 1968.  While in Korea, he served with the 3rd 
Battalion, 81st Artillery, and his principal duties were 
missile crewman and survey recorder.  

The Board points out that the VA will concede exposure to 
herbicides if a veteran alleges service along the DMZ in 
Korea and was assigned to certain specified units.  It is not 
clear from the evidence of record whether the veteran was 
assigned to a unit that would have been subject to exposure 
to herbicides.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center to verify whether the veteran 
served with a unit in Korea that was 
subject to exposure to herbicides.

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



